    Case: 1:20-cv-02531 Document #: 39 Filed: 06/29/20 Page 1 of 4 PageID #:343




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

 JOHN DOE,                              )
                                        )              Case No. 1:20-CV-2531-SJC
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 DONALD J. TRUMP, ET AL.,               )
                                        )
          Defendants.                   )
 _______________________________________)

              UNITED STATES’ MEMORANDUM IN OPPOSITION TO
            PLAINTIFF’S MOTION TO PROCEED UNDER A PSEUDONYM

       John Doe, on behalf of himself and the purported class members, seeks an order for leave

to proceed under a pseudonym in this case. His motion should be denied because he has not

carried his burden to show that “exceptional circumstances” exist “outweigh[ing] both the public

policy in favor of identified parties and the prejudice to the opposing party that would result from

anonymity.” Doe v. Village of Deerfield, 819 F.3d 372, 377 (7th Cir. 2016) (citing Doe v. City of

Chicago, 360 F.3d 667, 669 (7th Cir. 2004); Doe v. Blue Cross & Blue Shield United of Wisc.,

112 F.3d 869, 872 (7th Cir. 1997)).

       The Seventh Circuit has “repeatedly voiced [its] disfavor of parties proceeding

anonymously, as anonymous litigation runs contrary to the rights of the public to have open

proceedings and to know who is using court facilities and procedures funded by public taxes.”

Village of Deerfield, 819 F.3d at 377; see also City of Chicago, 360 F.3d at 669 (“The

concealment of a party’s name impedes public access to the facts of the case, which include the

parties’ identity.”). In reviewing Doe’s motion to proceed under a pseudonym, the Court “has an

independent duty to determine whether exceptional circumstances justify such a departure from

the normal method of proceeding in federal courts.” Blue Cross, 112 F.3d at 872.



                                                 1
    Case: 1:20-cv-02531 Document #: 39 Filed: 06/29/20 Page 2 of 4 PageID #:344




       Doe contends “exceptional circumstances” support his motion because “Plaintiff and the

Putative Class are vulnerable parties and are forced to proceed anonymously as a result of the

immigration status of their respective spouses, who include in many instances, but are not limited

to, undocumented immigrants.” Dkt. 36 at 2. In support of his allegations, Doe cites a series of

publications discussing issues generally related to immigration but does not contend that any of

these articles relate to him. His motion is also devoid of any evidence related to his particular

circumstances. Thus, he has not met his burden to establish any protectable privacy interest

warranting departure from the usual requirement that parties identify themselves.

       The other pending class actions challenging section 6428 further undercut Doe’s motion.

In both Amador v. Mnuchin, 1:20-cv-01102 (D. Md.), and Uzoegwu v. Mnuchin, 1:20-cv-03264

(S.D.N.Y.), the named plaintiffs have identified themselves. In R.V. et al v. Mnuchin, 8:20-cv-

01148 (D. Md.), the named plaintiffs are proceeding pseudonymously in accord with the judicial

protection traditionally given to minors, as set forth in Federal Rule of Civil Procedure 5.2. See

Blue Cross, 112 F.3d at 872 (“fictitious names are allowed when necessary to protect the privacy

of children, rape victims, and other particularly vulnerable parties or witnesses”). It is unclear

why Doe requires anonymity when the named plaintiffs in Amador and Uzoegwu, who would all

appear to be part of the purported class in this case, do not. And, unlike R.V., Doe is not a minor.

       Further, the United States would be prejudiced if Doe is permitted to proceed

anonymously. Doe alleges that he and the purported class members are eligible individuals who

would otherwise be entitled to a credit under section 6428 but for the citizenship of their spouses.

See Dkt. 20, ¶¶26-28. Doe contends the United States will not be prejudiced if his motion is

granted because “the Internal Revenue Service is certainly aware of Plaintiff and the Putative

Class’ identities as taxpayer identification information is already in the possession of the IRS.”




                                                  2
    Case: 1:20-cv-02531 Document #: 39 Filed: 06/29/20 Page 3 of 4 PageID #:345




Dkt. 36 at 5 (citation omitted). Although Doe has brought this case as a class action, he is the

only current plaintiff in this case because no class has been certified. Because the United States

does not know his identity, it cannot confirm his allegations that he is an eligible individual and

an adequate representative of the proposed class. The fact that the Internal Revenue Service has

records regarding all taxpayers does not mean it can identify Doe’s records or evaluate whether

he can fairly and adequately represent the putative class members.

       In the event that the Court is inclined to grant Doe’s motion, Doe should be required to

disclose his identity to the United States under a protective order so that the United States can

determine whether he is an eligible individual as defined by 26 U.S.C. § 6428. Specifically, the

United States needs to know his Social Security Number, his spouse’s Individual Taxpayer

Identification Number, his 2019 income, and whether he filed his 2018 and 2019 tax returns. If

Doe filed his 2018 and 2019 tax returns, the United States also would need copies of those

returns. Without this information, the United States cannot adequately defend this case because

it unclear whether Doe has standing to bring his claims or is an adequate class representation.



Dated: June 29, 2020

                                                      Respectfully submitted,

                                                      RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney General

                                                      /s/ Jordan A. Konig
                                                      JORDAN A. KONIG
                                                      CHRISTOPHER J. WILLIAMSON
                                                      Trial Attorneys, Tax Division
                                                      U.S. Department of Justice
                                                      P.O. Box 55, Ben Franklin Station
                                                      Washington, D.C. 20044
                                                      Tel.: (202) 305-7917 / Fax: (202) 514-5238
                                                      Jordan.A.Konig@usdoj.gov



                                                 3
    Case: 1:20-cv-02531 Document #: 39 Filed: 06/29/20 Page 4 of 4 PageID #:346




                                        Certificate of Service

       I certify that on June 29, 2020, a copy of the foregoing United States’ Memorandum in

Opposition to Plaintiff’s Motion to Proceed Under a Pseudonym was filed electronically. Notice

of this filing will be sent by operation of the Court’s electronic filing system to all parties

indicated on the electronic filing receipt. Parties may access this filing through the Court’s

system.



                                               /s/ Jordan A. Konig
                                               Jordan A. Konig
                                               Trial Attorney
                                               U.S. Department of Justice, Tax Division




                                                   4
